IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL J. PENDLETON,                     : No. 31 WM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
ALLEGHENY COUNTY COURT OF                 :
COMMON PLEAS,                             :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of June, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.